Exhibit 99.1 KIRBY CORPORATION Contact:Steve Holcomb 713-435-1135 FOR IMMEDIATE RELEASE KIRBY CORPORATION ANNOUNCES RECORD RESULTS FOR THE 2 · 2008 third quarter earnings per share were $.77, a 20% increase compared with $.64 earned in the 2007 third quarter · Purchased 756,900 shares of Kirby common stock at an average price of $39.90 per share · 2008 fourth quarter earnings per share guidance is $.77 to $.82 versus $.64 earned in the 2007 fourth quarter · 2008 year earnings per share guidance is $2.96 to $3.01 versus $2.29 earned in 2007 Houston, Texas (October 29, 2008) – Kirby Corporation (“Kirby”) (NYSE:KEX) today announced record net earnings for the third quarter ended September 30, 2008 of $41.8 million, or $.77 per share, compared with net earnings of $34.4 million, or $.64 per share, for the 2007 third quarter.The 2008 third quarter results included an estimated $.09 per share negative impact from Hurricanes Gustav and Ike, partially offset by a $.04 per share positive timing impact from lower diesel fuel prices.Consolidated revenues for the 2008 third quarter were a record $354.6 million, an increase of 17% over the $302.6 million reported for the 2007 third quarter. “Our record third quarter results mark the 19th consecutive quarter that our net earnings exceeded the same quarter of the previous year, despite the negative impact from Hurricanes Gustav and Ike,” said Joe Pyne, Kirby’s President and Chief Executive Officer.“Our marine transportation segment’s results reflected continued strong demand in the majority of our markets and pricing for our services continued to trend upward.Our diesel engine services segment’s results reflected continued strong demand in our medium-speed markets.” Impact of Hurricanes Gustav and Ike Hurricane Gustav, which made landfall between Houma and Morgan City, Louisiana on September 1, resulted in the closure for several days of the Gulf Intracoastal Waterway in Louisiana, the closure of Kirby’s Gulf Coast diesel engine services operations for several days, as well as disruptions to the operations of Kirby’s four offshore barge and tug units.Hurricane Ike made landfall on September 13 in the Houston/Galveston area as a strong Category 2 hurricane, closing much of the Gulf Coast petrochemical and refining capacity prior to landfall.Strong winds and a 15 to 20 foot storm surge significantly affected petrochemical and refining plants in the Houston and Port Arthur/Beaumont areas, some of which are still not back in operation or are operating at reduced levels.Additionally, eight miles of the Gulf Intracoastal Waterway between the Houston Ship Channel and Port Arthur, Texas were closed for 11 days after Ike’s landfall due to obstructions in the waterway, completely stopping all movements to and from the Houston area.Hurricanes Gustav and Ike caused no material damage to Kirby’s active tank barge and towboat fleet.The estimated impact of the hurricanes on the 2008 third quarter was a negative $.09 per share. Marine Transportation Operating Results Marine transportation revenues and operating income for the 2008 third quarter increased 19% and 18%, respectively, compared with the third quarter of 2007.The higher third quarter results reflected favorable demand in Kirby’s petrochemical and black oil markets, partially offset by continued weakness in the upriver refined products market.While demand during the third quarter softened for certain products, overall barge utilization remained high.Operating conditions were favorable in July and August, but deteriorated in September due to Hurricanes Gustav and Ike.Ton miles for the 2008 third quarter decreased 21% compared with the 2007 third quarter due primarily to disruptions caused by the two Gulf Coast hurricanes and a continued soft Midwest refined products market.On a positive note, the third quarter results reflected a $.04 per share benefit from the timing impact of falling diesel fuel prices, which declined from an average high of $4.33 per gallon on July 14 to an average low of $3.11 per gallon on
